                                    IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF MARYLAND

Association of Community Cancer Centers, et al.
                                                                           *
       Plaintiff,
                                                                           *
       v.                                                                                       Case No.         1:20-cv-03531
                                                                           *
Alex M. Azar II, et al.
       Defendant.                                                          *

                                     DISCLOSURE OF CORPORATE INTEREST


Check all that apply:
                                                                        PHARMACEUTICAL RESEARCH AND MANUFACTURERS OF AMERICA
       I certify, as party/counsel in this case that
                                                                                                          (name of party)

is not an affiliate or parent of any corporation, and no corporation, unincorporated association,
partnership or other business entity, not a party to the case, has a financial interest in the outcome
of this litigation as defined in Local Rule 103.3 (D. Md.).




       The following corporate affiliations exist with                                                                           :
                                                                                                             (name of party)



                                                                                                                                 .
                                                              (names of affiliates)




    The following corporations, unincorporated associations, partnerships or other business
entities which are not parties may have a financial interest in the outcome of this litigation:

                                                                                                                                 .
                                                  (names of entities with possible financial interests)




DisclosureCorpInterest (03/2015)
Disclosure of Corporate Interest




    In a case based on diversity jurisdiction, the following is a list of all members of

________________________________ and their states of citizenship:
           (name of LLC party)



___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)




Note: If there are additional LLC members, please provide their names and states of citizenship
on a separate sheet of paper.




December 4, 2020                                       /s/ R. Stanton Jones
Date                                                   Signature
                                                       R. Stanton Jones (Bar No. 20690)
                                                       Printed name and bar number
                                                       601 Massachusetts Ave. NW, Washington, DC 20001

                                                       Address
                                                       stanton.jones@arnoldporter.com
                                                       Email address
                                                       (202) 942-5000
                                                       Telephone number
                                                       (202) 942-5999
                                                       Fax number




                                                  2
